NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                       No. 19-2045
                                         ______

                     DAVISON DESIGN & DEVELOPMENT INC.

                                             v.

                                    BETTY FRISON,

                                        Appellant
                                      ____________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                                (D.C. No. 2-17-cv-01468)
                      District Judge: Honorable Joy Flowers Conti
                                     ____________

                       Submitted under Third Circuit LAR 34.1(a)
                                    June 30, 2020

            Before: KRAUSE, PHIPPS, and GREENBERG, Circuit Judges.

                                 (Filed: August 11, 2020)
                                      ____________

                                        OPINION*
                                       __________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PHIPPS, Circuit Judge.

       This case concerns a party’s ability to recover attorneys’ fees against an opposing

party that unsuccessfully challenged an arbitration award. Here, Betty Frison invented a

product related to hair weaving, and she entered an agreement with Davison Design to

promote her product. The agreement required that the parties arbitrate any dispute, and

after believing that Davison Design mispresented the financial gain that she would realize

from the product, Frison initiated arbitration against Davison Design. There, she pursued

a claim under the American Inventors Protection Act, see 35 U.S.C. § 297, and she

received an award of over $13,000 in damages and $10,000 in attorneys’ fees. Davison

Design then filed an application in federal court under Sections 10 and 11 of the Federal

Arbitration Act, see 9 U.S.C. §§ 10-11, to vacate or modify the award. The District Court

denied Davison Design’s application, and Frison sought additional attorneys’ fees for

successfully upholding the arbitration award. The District Court rejected that request,

and Frison now appeals that denial of attorneys’ fees.

       In exercising jurisdiction over that final order, see 28 U.S.C. § 1291, and in

reviewing the District Court’s denial of attorneys’ fees for an abuse discretion, see P.N. v.

Clementon Bd. of Educ., 442 F.3d 848, 852 (3d Cir. 2006), we find no error and will

affirm that judgment.

       Under the ‘American Rule,’ each party bears its own attorneys’ fees unless a

statute or contract provides otherwise. See Hardt v. Reliance Standard Life Ins. Co.,

560 U.S. 242, 252-53 (2010). Consistent with that rule, Frison argues that the attorneys’



                                             2
fees provision of American Inventors Protection Act, see 35 U.S.C. § 297(b), entitles her

to fees for upholding the arbitration award. That argument does not lack intuitive appeal:

had this dispute been litigated in District Court and resolved in Frison’s favor, it may be

that Frison could recover attorneys’ fees for successfully defending that judgment on

appeal. And if so, then should not the Act permit attorneys’ fees for defending a

favorable arbitration award in the District Court? But that reasoning rests on an assumed

equivalence between defending a trial court judgment on appeal and defending an

arbitration award in District Court. While similarities exist between the two, they are not

identical, and under the American Rule, Frison needs a basis in statute or contract to

recover fees for successfully defending the arbitration award.

       The fee-shifting provision of the American Inventors Protection Act does not fill

that void. It allows recovery of attorneys’ fees “in a civil action against the invention

promoter.” 35 U.S.C. § 297(b). But this action was brought by the invention promoter

not under the American Inventors Protection Act for damages but under the Federal

Arbitration Act to vacate or modify an arbitration award. See Menke v. Monchecourt,

17 F.3d 1007, 1009 (7th Cir. 1994) (“[T]here is nothing in the Federal Arbitration Act

which provides attorneys’ fees to a party who is successful in seeking confirmation of an

arbitration award in the federal courts.”).

       Without a valid statutory or contractual right to additional attorneys’ fees in this

context, the District Court did not err in denying Frison’s request.




                                              3